            Case 4:21-cv-02609 Document 14-1 Filed on 08/26/21 in TXSD Page 1 of 3

Dana Charles Moore

Address:

     7730 Jim Wells
     Corpus Christi, Texas 78413
     Home Phone (361) 723-1362
     Cell Phone (361) 944-5524

Personal Information

     Birth date: February 22, 1963

     Marital:    Married to Cathy Cagle on August 17, 1985
                 Bachelor of Science in Education
                 Texas Wesleyan University, Fort Worth, Texas
                 Occupation: Fourth Grade Teacher, Amarillo Independent School District

     Children:   Drew Steven born June 4, 1991
                 Daniel Dustin born June 21, 1996

Education

     Bachelor of Arts, Double Major in Religion and History, Baylor University, Waco, Texas, 1985.

     Master of Divinity, Southwestern Baptist Theological Seminary, Fort Worth, Texas, 1988.

     Doctor of Philosophy, Major in Old Testament, Minors in New Testament, Preaching, and Evangelism,
     Southwestern Baptist Theological Seminary, Fort Worth, Texas, 1994.

Pastoral Experience and Ministry Highlights

     Pastor, Second Baptist Church, Corpus Christi, Texas, October 2007-present.
           The ministry at 2BC has been one of getting the church back on the right track in serving God
     through a return to missions and ministries. Instilling hope has been instrumental in getting the church
     back on task toward furthering God’s Kingdom. This is being done in the Corpus Christi community and
     around the world.

     Pastor, Pleasant Valley Baptist Church, Amarillo, Texas, January 1994-September 2007.
           Pleasant Valley sits in a transitional community on the north side of Amarillo. The church has
     experienced the problems facing churches in such an area, but since becoming pastor, a decline in
     attendance has been arrested and an increase in numbers at church services has prevailed. A mixture of
     innovative ideas with traditional aspects of worship have been instrumental in unleashing the power of
     God to all who attend the church. Also, programs that enrich the spiritual development of church
     members and touch the lives of those in the community are now in place for all ages.

     Pastor, Mustang Baptist Church, Pilot Point, Texas, October 1989-December 1993.
           Mustang is one of the oldest churches in Denton County, and the only church in the northeast part of
     the county with a mission church. Mustang is an open country church that draws its members from
     several communities in Denton and Collin Counties. My pastoral skills were sharpened, as I utilized my
           Case 4:21-cv-02609 Document 14-1 Filed on 08/26/21 in TXSD Page 2 of 3
                                                                                                        Moore 2

     seminary training while living on the church field for the first time. At Mustang I sought to develop
     leadership within the church membership which resulted in the implementation of a children's worship
     service. Mustang also granted me the opportunity to strengthen my management skills while working
     with paid staff.

     Pastor, New Salem Baptist Church, Rosebud, Texas, April 1983-September 1989.
           New Salem is an open country church in the heart of Texas. It was in need of stability at the
     pastoral position after many student pastors had short tenures there. My first pastorate gave me the
     opportunity to learn my initial preaching skills as a part-time minister. While pastor, New Salem won
     three Sunday School awards for growth. Such growth resulted in the beginning of a building program of
     an entirely new church facility which was successfully completed, including retirement of the debt.

Teaching Experience

     Adjunct Professor of Religion, Stark College and Seminary, Corpus Christi, 2018-present.
          Course taught: Biblical Hebrew.

     Adjunct Professor of Religion, Hardin Simmons University and Logsdon Seminary’s Corpus Christi
     campus at the South Texas School of Christian Studies, 2010-present.
           Course taught: Introduction to the Bible, Pentateuch, Old Testament Writings, and Old Testament
     Historical Books.

     Adjunct Professor of Religion, Wayland Baptist University, Amarillo Center, 1996-2007.
           Courses taught: Old Testament History, New Testament History, The Latter Prophets, The
     Pentateuch and Former Prophets, Old Testament Theology, Hebrew I & II, The Letters of
     Hebrews and James, Christian Ministry, the Book of Job, the Life and Teachings of Jesus Christ,
     Discipleship and Spiritual Growth, Preaching, Christian Theology, and the Life and Letters of Paul.

     Teaching Professor for Seminary Extension, Amarillo Campus, 1995-1998.
          Courses taught: Old Testament Survey, New Testament Survey, Preaching, and Ethics.

     Adjunct Teacher of Religion, Southwestern Baptist Theological Seminary, Fort Worth, Texas, 1991.
          Course taught: 1 & 2 Samuel.

Mission Travel

     Mission Team Leader to support Samaritan’s Pursue mission workers in Monrovia, Liberia. 2020.

     Central Asia. One visioning trip and one trip to help assist in a children’s camp in a closed region.

     Adult Teacher, Past the Edge Ministries mission to Durango, Mexico. The work focused on
     discipleship for new believers in a starting church.

     Team Leader, International Commission’s (Dallas, Texas) mission to St. Petersburg, Russia, October
     2003. I worked with the local church with home visits to evangelize the lost and strengthen the
     believers.

     Revival Team Leader, International Crusades' (Dallas, Texas) mission to Brazil, July 2001. I preached
     revival services at First Baptist Church, Heliopolis and made in home evangelistic visits.
              Case 4:21-cv-02609 Document 14-1 Filed on 08/26/21 in TXSD Page 3 of 3
                                                                                                        Moore 3

        Revival Evangelist, Cornerstone Outreach Ministry’s (Amarillo, Texas) mission to Ghana, West Africa,
        September 1999. I preached revival services in Takaradi, Secundi, and Kojokrum; taught leadership skills
        to local pastors and key lay leaders in the churches; and helped plant a church in a predominantly Muslim
        village.

        Revival Team Leader, International Crusades' (Dallas, Texas) mission to Russia, June 1995. I preached
        revival services in the previously forbidden city of Chkalovsk; participated in evangelistic home meetings;
        and counseled with Christians in the local Baptist church.

Community Activities

        Volunteer at Search for Truth Ministries, Corpus Christi, Texas.

        President of the Corpus Christi Baptist Association, 2013-2014.

        School Mentor at Corpus Christi Independent School District and West Oso Independent School District

        President of the Board of Cornerstone Outreach Ministry, Amarillo, Texas.

        Board Member of the Amarillo Racial Reconciliation Ministry (ARRM), Amarillo, Texas.

        HOSTS (Help One Student To Succeed) mentor, Amarillo Independent School District.

        Member of the Potter County Grand Jury in 1998 and Potter County Grand Jury Commission in 2000.

Denominational Work

        President of the Corpus Christ Baptist Association 2013-14; Vice President 2011-2012.

        Executive Board Member of the Baptist General Convention of Texas, 2015-2020.

     Member of the Committee to Nominate the Boards of Affiliated Ministries of the Baptist General
Convention of Texas, 2011-2014.

        Moderator of the Amarillo Area Baptist Association 2005-2006.

        Member of the Executive Board of the Baptist General Convention of Texas in 2002-2005.

     Member of the Nominating Committee of the Executive Board of the Baptist General Convention of
Texas, 2002 and 2004.

      Member of the Student Ministries Committee of the Amarillo Baptist Association, 2000-2004. (Chair of
the committee 2001-2004.)

        Head of Stewardship and Cooperative Program Emphases for the Amarillo Baptist Association, 1998-
2002.
